504 F.2d 425
74-2 USTC  P 9756
John P. GAWLER and Annabel C. Gawler, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Robert H. MYERS and Antoinette H. Myers, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Katherine L. SIMMONS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.John H. MYERS and Eleanor B. Myers, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Berkeley L. SIMMONS, Jr., and Virginia T. Simmons, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.Robert L. SIMMONS, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
Nos. 74-1185 to 74-1190.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 2, 1974.Decided Oct. 18, 1974.

Bruce R. Hopkins, Washington, D.C.  (Williams, Myers & Quiggle, Washington, D.C., on brief) for appellants.
Alfred S. Lombardi, Atty., Tax Div., U.S. Dept. of Justice (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and Jonathan S. Cohne, Attys., Tax Div., U.S. Dept. of Justice, on brief), for appellee.
Before BOREMAN, Senior Circuit Judge and WINTER and CRAVEN, Circuit judges.
PER CURIAM:


1
Judge Winter and Judge Craven agree that the judgment of the tax court should be affirmed for the reasons set forth in the opinion of Judge Tannenwald, writing for the majority in Gawler v. Commissioner, 60 T.C. 647 (1973); while Judge Boreman would reverse for the reasons set forth by Judge Drennen, dissenting in that case.


2
Affirmed.